Citation Nr: 0803951	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
tendonitis with cartilage loss of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellar tendonitis with cartilage 
loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for laxity of the right knee.

4.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The left and right knee issues were 
remanded by the Board in August 2005 for additional 
development.

In August 2005, the Board issued a decision which denied the 
veteran's claim of entitlement to service connection for a 
thyroid disorder.  Thereafter, he appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court vacated the Board's 
August 2005 decision as to this issue, and remanded the 
matter for further adjudication.  Based on the Court's 
decision, the issue of entitlement to service connection for 
a thyroid disorder is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee range of motion was limited to, 
at most, 90 degrees of flexion and 0 degrees of extension.

2.  The veteran's right knee range of motion was limited to, 
at most, 90 degrees of flexion and 0 degrees of extension.

3.  The veteran's laxity of the right knee was manifested by 
no more than slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent tendonitis with cartilage loss of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee patellar tendonitis with cartilage 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5260 
(2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for laxity of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's left and right knee claims, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2002 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in July 2003 and March 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  The Board notes, however, that the 
rule articulated in Francisco does not apply to the veteran's 
right knee claims, because the appeal of these issues is 
based on the assignment of initial evaluations following 
initial awards of service connection for 2 right knee 
disorders.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decisions are most probative of the degree of 
disability existing when the initial ratings were assigned 
and should be the evidence "used to decide whether the 
original ratings on appeal were erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial ratings, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for recurrent tendonitis of the left knee 
was granted by a September 1977 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5024, effective September 7, 1977.  
Subsequently, a July 2002 rating decision assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5260, effective March 4, 2002.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that 
tenosynovitis, under Diagnostic Code 5024, was the 
service-connected disorder, and limitation of flexion of the 
leg, under Diagnostic Code 5260, was a residual condition.  
An August 2006 rating decision recharacterized the disability 
as recurrent tendonitis with cartilage loss of the left knee 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5024.  See 38 
C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99").  Accordingly, the hyphenated 
diagnostic code in this case indicates that an unlisted 
musculoskeletal disorder, under Diagnostic Code 5099, was the 
service-connected disorder, and tenosynovitis, under 
Diagnostic Code 5024, was a residual condition.

Service connection for right knee patellar tendonitis was 
granted by a July 2002 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024-5260, effective March 4, 2002.  Subsequently, a 
January 2004 rating decision granted a separate 10 percent 
evaluation for laxity of the right knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, effective December 24, 2003.  A 
March 2004 rating decision recharacterized the right knee 
patellar tendonitis disorder as right knee patellar 
tendonitis with cartilage loss, and granted an effective date 
of December 24, 2002 for the grant of service connection for 
laxity of the right knee.

A February 2002 VA radiographic report stated that views of 
the veteran's right and left knees were taken.  The 
impression was normal right knee and normal left knee.

In a March 2002 VA outpatient medical report, the veteran 
complained that his knee locked up while sleeping and 
driving.  On physical examination, there was no edema, 
patellar apprehension, or effusion.  The veteran had full 
flexion and extension and no locking was noted.  The 
diagnosis was arthritis of the knees.

In an April 2002 VA outpatient medical report, the veteran 
complained of chronic knee pain and an inability to squat.  
He reported occasional, mild instability that did not result 
in falling.  On physical examination, the veteran's knees 
were tender to palpation, but without swelling or effusions.  
The veteran was positive for "varus" and crepitation.  The 
assessment was degenerative joint disease (DJD) of the knees.

An April 2002 VA radiographic report stated that views of the 
veteran' bilateral knees showed no abnormalities.  The 
impression was normal study.

In a June 2002 VA outpatient medical report, the veteran 
complained of continuing knee pain and occasional 
instability, in the left greater than the right.  On physical 
examination, the veteran's knees were positive for 
crepitation.  The veteran was issued bilateral hinged knee 
braces later the same day.

A July 2002 VA general medical examination report stated that 
the veteran's claims file had been reviewed.  The veteran 
complained of left knee pain and stiffness with occasional 
giving way and swelling, but without locking.  He stated that 
he had worn a left knee brace for the previous 3 weeks.  The 
veteran complained of right knee pain and stiffness that were 
similar to the left knee, but less severe.  On physical 
examination, the veteran's knees showed no bony, valgus, or 
varus deformities.  There was no erythema, effusion, or 
tenderness to palpation in either knee.  There was slight 
crepitation on movement in both knees.  The veteran had right 
knee range of motion from 132 degrees of flexion to 0 degrees 
of extension.  He had left knee range of motion from 129 
degrees of flexion to 0 degrees of extension.  Anterior and 
posterior drawer signs were negative, bilaterally.  There was 
no valgus or varus instability, bilaterally.  McMurray's sign 
was negative, bilaterally.  The impression was left and right 
knee patellar tendonitis.

In a November 2002 VA outpatient medical report, the veteran 
reported that his knees had been doing better with the braces 
and were not giving out, though he still reported pain in 
some circumstances.  The report stated that x-rays of the 
veteran's knees were negative.  The assessment was knee pain.

In a December 2002 VA outpatient orthopedic consultation 
report, the veteran complained of bilateral knee pain.  He 
had difficulty walking at the office and stated that both 
knees hurt, with the right greater than the left.  Slight 
valgus and varus instability was noted on the right, but none 
was noted on the left.  There was no joint tenderness on 
palpation of either joint line.  There was no effusion, or 
warmth.  The veteran had a positive patellar compression test 
on the right.  The assessment stated that it was unclear why 
the veteran was having pain when he walked.

In a June 2003 VA outpatient orthopedic report, the veteran 
complained of knee pain.  After observation, the assessment 
was right knee pain and instability.  The veteran was 
subsequently fitted with a new knee brace.

In an August 2003 VA thyroid and parathyroid diseases 
examination report, the veteran stated that his knee symptoms 
had increased in severity since July 2002, in the left more 
than the right.  On physical examination, the veteran's right 
knee appeared normal and was without redness, swelling, or 
acute tenderness.  There was no pain on palpation of the 
patella and the patellar tendon or on movement of the 
patella.  No muscle atrophy was noted.  The veteran's right 
knee range of motion was limited to 90 degrees of flexion by 
pain.  He would not allow passive motion due to pain.  There 
was no valgus or varus instability.  The veteran's left knee 
was similar to the right knee "in all parameters."  The 
diagnosis was bilateral patellar tendonitis.  The examiner 
stated that it was likely that there had been a mild 
symptomatic increase in the veteran's patellar tendonitis.

An August 2003 VA addendum stated that the veteran needed an 
"unloader brace because there is loss of cartilage."

An August 2003 VA radiographic report stated that on views of 
the veteran's bilateral knees, no abnormalities were seen.  
The impression was negative examination of the knees with no 
radiographic changes demonstrated to account for chronic 
pain.

In a September 2003 VA orthopedic report, the veteran stated 
that his left knee brace "really helped decrease the pain" 
and he requested one for his right knee.  The assessment was 
DJD.  The veteran was fitted for a right knee brace in 
October 2003.

In a January 2004 VA outpatient orthopedic report, the 
veteran stated that the brace decreased pain in his left 
knee, but he continued to have "trouble" at night.  The 
assessment was severe DJD of the left knee.

A June 2004 VA outpatient orthopedic report stated that the 
veteran had bilateral knee osteoarthritis and instability 
which was treated with bracing and occasional injections of 
corticosteroids.  The veteran had no new complaints.  On 
physical examination, there was mild bilateral effusion, mild 
"lach[ma]nn" bilaterally.  The assessment was "doing well" 
with bilateral knee osteoarthritis.

A February 2005 VA outpatient orthopedic report stated that 
the veteran complained of bilateral anterior knee pain and 
leg weakness.  He reported occasional swelling, no catching, 
and no locking.  The veteran reported popping and pain with 
bent knee activities which was relieved with rest.  On 
physical examination, the veteran had right knee range of 
motion from 0 degrees of extension to 125 degrees of flexion 
and left knee range of motion from 0 degrees of extension to 
130 degrees of flexion.  The veteran had stable varus and 
valgus tests and negative anterior and posterior Lachmann's 
tests, bilaterally.  There was bilateral tenderness around 
the patella, but no joint line tenderness.  There was 
moderate, bilateral patellofemoral crepitus, but no effusion.  
The examiner stated that a review of an old x-ray showed very 
mild medial compartment osteoarthritis with no patellofemoral 
or lateral compartment osteoarthritis.  The assessment was 
bilateral knee pain and patellofemoral pain.

A February 2005 VA physical therapy report stated that the 
veteran complained of bilateral knee pain with prolonged 
flexion which was relieved by extension.  He rated the pain 
as 0 to 7 on a scale from 0 to 10.  At the time of the 
report, the veteran had no complaints.  On physical 
examination, there was no apparent edema and the veteran's 
gait was unremarkable.  The veteran had bilateral knee range 
of motion from 0 degrees of extension to 135 degrees of 
flexion.  Strength was listed as 5 out of 5 on both extension 
and flexion, bilaterally.  The veteran was negative to all 
special tests, bilaterally.  The assessment was physical 
therapy diagnosis of chondromalacia of the patella.

On physical examination, an April 2005 VA outpatient 
orthopedic report gave the exact same findings as the 
February 2005 VA outpatient orthopedic report.  A subsequent 
April 2005 outpatient nursing assessment stated that the 
veteran complained of bilateral knee pain that had been 
getting progressively worse over the previous week.  He rated 
the pain as a 10 on a scale from 1 to 10.

On physical examination, a May 2005 VA outpatient orthopedic 
report gave the exact same findings as the February and April 
2005 VA outpatient orthopedic reports.  The report stated 
that a May 2005 report from a private medical center found 
that the veteran's bone density was between 10 and 25 percent 
below the value found in healthy adults.

An October 2005 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The examiner 
personally reviewed the April 2002 and August 2003 x-rays and 
found a small ossicle of bone separated from the tibial 
tubercle and lying proximal to the tibial tubercle within the 
substance of the patellar tendon, approximately 1 centimeter 
cephalad to the tibial tubercle.  The examiner stated that 
the veteran's knee braces were meant to decrease stress on 
the compartments of the knee and were not given for ligament 
laxity.  The report stated that, to date, no examiner had 
described any varus or valgus laxity or any significant 
anterior or posterior laxity.

The veteran reported that both knees had the same symptoms.  
He complained of "greatest pain" when sitting with knees 
flexed for a period of time longer than 10 minutes.  He 
reported daily pain at a level of 7 on a scale from 1 to 10.  
The veteran reported that his knees felt week and tended to 
give way, but that this was prevented by the braces.  He 
complained of swelling about once every 2 weeks.  The veteran 
reported an inability to straighten his knees occasionally in 
bed at night, but not during the day.  He complained of 
fatigue and lack of endurance when walking more than a 
quarter mile.  There was no history of "true flare ups in 
the knees."

On physical examination, there was no obvious pain, no limp, 
and normal alignment of the knees when standing.  On 
ambulation, the veteran's gait was "somewhat stiff."  He 
was able to squat to 20 degrees with anterior knee pain while 
holding onto the armrest of a nearby chair.  The veteran's 
range of motion was identical in both knees and was from 0 
degrees of extension to 100 degrees of flexion, with pain 
beginning at 90 degrees.  No crepitus was noted on range of 
motion testing.  Left leg atrophy was noted at 2 centimeters 
in the left thigh and 0.5 centimeters in the left calf.  
There was no soft tissue swelling or joint effusion, 
bilaterally.  There was slight lateral joint line tenderness 
on the left knee, but no medial joint line tenderness, 
bilaterally.  Sensation, patellar alignment, and tracking 
were normal in both knees.  There was no subluxation of the 
patellae.  No abnormalities were noted on ligament testing.  
The diagnosis was bilateral patellar tendonitis.

The examiner stated that the veteran's limitation of motion 
was not considered severe, nor was it analogous to ankylosis 
or complete loss of joint motion.  The examiner also stated 
that there was no evidence of subluxation or lateral 
instability.  The examiner noted that the veteran brought in 
a private MRI report which suggested that he had a small 
medial meniscus tear, posteriorly, but that there were no 
clinical findings or symptoms that correlated to these 
findings.

An April 2006 private medical report stated that the 
veteran's right knee had increased in severity and was 
"classified" as internal knee derangement and 
osteoarthritis, characterized by a torn medial meniscus, 
degenerative changes of the lateral meniscus, and injured and 
thickened anterior cruciate ligament.  The report stated that 
the veteran's left knee was similar and was characterized by 
degenerative changes of the medial meniscus and a popliteal 
cyst.

Tenosynovitis is rated on limitation of motion of the 
effective parts or as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Degenerative arthritis is rated 
on the basis of limitation of motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  For the purpose of rating 
disability from arthritis, the knee is considered to be a 
major joint.  38 C.F.R. § 4.45 (2007).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is non-
compensable, flexion that is limited to 45 degrees warrants a 
10 percent evaluation, and flexion that is limited to 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, extension 
that is limited to 5 degrees is noncompensable, extension 
that is limited to 10 degrees warrants a 10 percent 
evaluation, and extension that is limited to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  The Board notes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (2007).  Recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation when it is slight and a 20 percent 
evaluation when it is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Left Knee

A rating in excess of 10 percent is not warranted for the 
veteran's recurrent tendonitis with cartilage loss of the 
left knee.  The medical evidence of record shows that the 
veteran's left knee range of motion was limited to, at most, 
90 degrees of flexion and 0 degrees of extension.  
Accordingly, a rating in excess of 10 percent is not 
warranted under either Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, 
separate ratings for limitation of flexion and extension are 
not warranted, as the record does not show that the veteran's 
left knee range of motion has ever been limited to a 
compensable degree in either flexion or extension.  See Id.; 
see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The veteran has reported left knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, both medical reports which found that the veteran's 
left knee was limited in range of motion to 90 degrees of 
flexion took pain into account when making that 
determination.  Accordingly, there is no medical evidence of 
record that the veteran experienced left knee pain which 
caused additional limitation of motion beyond that 
contemplated by the currently assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

As for other provisions under the Schedule for that time 
period, the veteran's left knee was not ankylosed, there was 
no impairment of the tibia and fibula, and there were no 
symptoms from the removal of semilunar cartilage.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262 (2007); see 
also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998).  Furthermore, while the 
medical evidence includes statements that the veteran could 
have a tear of the medial meniscus, there are no statements 
of any kind that the veteran's semilunar cartilage is 
dislocated.  Accordingly, an evaluation under Diagnostic Code 
5258 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2007).

Furthermore, a separate evaluation for instability of the 
left knee is not warranted, as the medical evidence of record 
does not show recurrent subluxation or lateral instability.  
There is no medical evidence that the veteran has ever 
experienced recurrent left knee subluxation.  While the 
veteran has repeatedly complained of left knee instability on 
physical examination, the medical evidence does not show any 
findings of left knee lateral instability.  This is 
substantiated by the October 2005 VA joints examination 
report which specifically stated that no examiner had 
described any varus of valgus laxity.  In addition, while the 
veteran wears a left knee brace, the medical evidence of 
record specifically states that it was not provided for 
ligament laxity.  Accordingly, a separate evaluation for left 
knee instability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The record shows that the veteran has been diagnosed with 
left knee osteoarthritis, shown through x-ray examination.  
However, such findings, combined with the limitation of 
motion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.45.  Additionally, awarding a separate 
evaluation under Diagnostic Code 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's left knee disorder.

After review of the evidence, there is also no medical 
evidence of record that shows manifestations that would 
warrant a rating in excess of 10 percent for the veteran's 
left knee disorder during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent for the veteran's left knee 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


Right Knee

A rating in excess of 10 percent is not warranted for the 
veteran's right knee patellar tendonitis with cartilage loss.  
The medical evidence of record shows that the veteran's right 
knee range of motion was limited to, at most, 90 degrees of 
flexion and 0 degrees of extension.  Accordingly, a rating in 
excess of 10 percent is not warranted under either Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  In addition, separate ratings for limitation of 
flexion and extension are not warranted, as the record does 
not show that the veteran's right knee range of motion has 
ever been limited to a compensable degree in either flexion 
or extension.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2004).

The veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, both medical reports which found that the veteran's 
right knee was limited in range of motion to 90 degrees of 
flexion took pain into account when making that 
determination.  Accordingly, there is no medical evidence of 
record that the veteran experienced right knee pain which 
caused additional limitation of motion beyond that 
contemplated by the currently assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As for other provisions under the Schedule for that time 
period, the veteran's right knee was not ankylosed, there was 
no impairment of the tibia and fibula, and there were no 
symptoms from the removal of semilunar cartilage.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262; see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  Furthermore, while the medical 
evidence includes statements that the veteran could have a 
tear of the medial meniscus, there are no statements of any 
kind that the veteran's semilunar cartilage is dislocated.  
Accordingly, an evaluation under Diagnostic Code 5258 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The record shows that the veteran has been diagnosed with 
right knee osteoarthritis, shown through x-ray examination.  
However, such findings, combined with the limitation of 
motion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.45.  Additionally, awarding a separate 
evaluation under Diagnostic Code 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 
Vet. App. at 261-62.  Accordingly, a rating in excess of 10 
percent is not warranted for the veteran's right knee 
disorder.

Furthermore, an evaluation in excess of 10 percent for laxity 
of the right knee is not warranted, as the medical evidence 
of record does not show recurrent subluxation or lateral 
instability that is moderate in degree.  There is no medical 
evidence that the veteran has ever experienced recurrent 
right knee subluxation.  While valgus and varus instability 
of the right knee was noted in the December 2002 VA 
outpatient orthopedic consultation report, it was described 
as "slight."  There is no other medical evidence of record 
that found right knee lateral instability and medical reports 
dated in July 2002, August 2003, February 2005, and October 
2005 specifically stated that there was no right knee lateral 
instability on physical examination.  In addition, while the 
veteran wears a right knee brace, the medical evidence of 
record specifically states that it was not provided for 
ligament laxity.  Accordingly, an evaluation in excess of 10 
percent for laxity of the right knee is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluations 
reflect, at most, the degree of impairment shown since the 
date of the grant of service connection for right knee 
patellar tendonitis with cartilage loss and laxity of the 
right knee, there is no basis for staged ratings with respect 
to these claims.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent for any the disabilities on 
appeal, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation in excess of 10 percent for recurrent 
tendonitis with cartilage loss of the left knee is denied.

An initial evaluation in excess of 10 percent for right knee 
patellar tendonitis with cartilage loss is denied.

An initial evaluation in excess of 10 percent for laxity of 
the right knee is denied.


REMAND

As noted in the Introduction above, the Court's June 2007 
decision remanded the claim of entitlement to service 
connection for a thyroid disorder to the Board for 
readjudication consistent with the decision.  The Court made 
this decision based on the VA's failure to attempt to obtain 
the veteran's Eastern Airlines pre-employment medical 
examination which was conducted in the 1980s. 

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to 
his thyroid disorder, to specifically 
include the Eastern Airlines 
pre-employment medical examination.  An 
attempt must be made to obtain, with 
any necessary authorization from the 
veteran, copies of pertinent treatment 
records identified by him in response 
to this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.	After completing the above action, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


